Citation Nr: 0908865	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-31 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 





ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1971 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal, dated in September 2007, the 
Veteran limited his appeal to the claim of service connection 
for bilateral hearing loss and did not perfect the appeal of 
the claim for nonservice-connected pension. 


FINDING OF FACT

Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown. 


CONCLUSION OF LAW

Bilateral hearing loss is not due to a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, in 
August 2006. The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records.  The RO asked the Veteran for evidence of hearing 
loss or to identify any such evidence, but he has not 
provided any evidence or any more specific information.  In 
circumstances, where the Veteran may or should have 
information that is essential to claim, the Veteran must 
cooperate with VA and unless the Veteran does, VA has no 
further duty to assist in obtaining evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

As for VA conducting an examination or obtaining a medical 
opinion, in the absence of competent evidence of current 
bilateral hearing loss or evidence of recurrent symptoms of 
disability, a VA examination or medical opinion is not 
required under the duty to assist. 

As there are otherwise no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service treatment records, including the reports of 
audiology testing on entrance and separation examinations, as 
well as audiology testing in February 1973 and in March 1974, 
contain no complaint, finding, history, treatment, or 
diagnosis of bilateral hearing loss. 

On audiology testing on entrance examination, the puretone 
thresholds in decibels at the tested frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz were 5, 0, 0, 0, and 0 in 
the right ear and 5, 5, 0, 0, and 0 in the left ear.  In 
November 1971, using the same standards, the puretone 
thresholds were 5, 0, 0, 5, and 5 in the right ear and 10, 5, 
0, 0, and 0 in the left ear.  In February 1973, using the 
same standards, the puretone thresholds were 5, 5, 0, 5, and 
5 decibels in the right ear and 5, 10, 5, 15, and 15 decibels 
in the left ear.  In March 1974, using the same standards, 
the puretone thresholds were 10, 5, 5, 10, and 5 in the right 
ear and 5, 10, 10, 15, and 20 in the left ear.  On final 
audiology testing, using the same standards, the puretone 
thresholds were 20, 10, 0, 10, and 10 in the right ear and 
20, 10, 0, 10, and 10 in the left ear.                                                 

After service, there is no competent evidence of current 
bilateral hearing loss. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
38 C.F.R. § 3.385. 

Analysis

On the basis of the service treatment records, and after a 
review of the audiology tests, which are not repeated here, 
but clearly at the tested frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, a 40 decibel or greater loss at any 
frequency was not shown and at least three of frequencies 
were not at the level of 26 decibels or greater, for these 
reasons bilateral hearing loss that meets the standard of a 
disability under 38 C.F.R. § 3.385 for the purpose of VA 
disability compensation was not affirmatively shown to have 
been present during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Although the Veteran is competent to describe symptoms of 
hearing loss, hearing loss is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that he has current bilateral hearing loss.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its finding on a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
such competent medical evidence, the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


